 


114 HR 1897 IH: To amend the Federal Land Policy and Management Act of 1976 to make technical corrections to law governing grazing permits and leases on National Forest System lands.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1897 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mr. Jody B. Hice of Georgia (for himself and Mr. Labrador) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Federal Land Policy and Management Act of 1976 to make technical corrections to law governing grazing permits and leases on National Forest System lands. 
 
 
1.Technical corrections to law governing grazing permits and leases on National Forest System lands Section 402 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752) is amended— (1)in subsection (a), by striking by the Secretary of Agriculture, with respect to lands within National Forests in the sixteen contiguous Western States and inserting on National Forest System land by the Secretary of Agriculture (notwithstanding, for purposes of this section, the definition in section 103(p)); 
(2)in subsection (c)(2)— (A)by inserting has been waived, after expired,; and
(B)by striking the permit or lease required and inserting the allotment management plan, permit, or lease required; and (3)in subsection (h)(1)—
(A)by striking a grazing permit or lease in the matter preceding subparagraph (A) and inserting an allotment management plan or grazing permit or lease;  (B)in subparagraph (A), by striking permit or lease and inserting allotment management plan, permit, or lease; and
(C)in subparagraph (B)(i), by striking lease or permit and inserting allotment management plan, permit, or lease.  